FILED
                              NOT FOR PUBLICATION                           JAN 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ROGELIO CONCHAS-FERNANDEZ,                       No. 11-72189

               Petitioner,                       Agency No. A092-294-084

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012**

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Rogelio Conchas-Fernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his second

motion to reopen based on ineffective assistance of counsel. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, and review de novo questions of law. Mohammed v. Gonzales, 400 F.3d

785, 791-92 (9th Cir. 2005). We deny the petition for review.

       The BIA did not abuse its discretion in denying Conchas-Fernandez’s

motion to reopen where petitioner failed to establish prejudice arising from the

alleged ineffective assistance of counsel. See Singh v. Ashcroft, 367 F.3d 1182,

1189 (9th Cir. 2004) (presumption of prejudice resulting from counsel’s failure to

file a brief may be rebutted where petitioner is unable to “show plausible grounds

for relief”).

       In light of our disposition, we need not address Conchas-Fernandez’s claim

regarding equitable tolling.

       PETITION FOR REVIEW DENIED.




                                          2                                   11-72189